Nichols, Judge,
dissenting.  Assuming that a possessory warrant will not lie to recover property seized by a public officer in performance of his duties, as is held in the majority opinion, in the absence, as in this case, of any warrant, fi. fa., or other legal authority, there being no evidence of the claimant here having committed a crime in the presence of the seizing officers by purchasing the seized whisky in quantities prohibited by law, the possessory warrant, in the opinion of the writer would *839lie. However, it must be pointed out that the two cases cited in the majority opinion as authority for such holding are cases wherein the seizing officer was acting under authority of a warrant in one instance and in the second case a runaway colt was impounded while running at large in violation of a city ordinance.
I cannot agree with the second division of the majority opinion for the reason that it was undisputed that the personal property seized was taken and carried away as alleged in the affidavit, and the sole question remaining was whether the property was in the peaceable possession of the claimant at the time it was taken, there being no question of title involved. Code Ann. § 82-202. While the act regulating the sale and distribution of alcoholic beverages forbids the sale at retail of more than two quarts per day per person, and declares any whisky sold in violation thereof to be contraband, nevertheless it does not prohibit the possession of more than two quarts of tax-paid whisky at any given time within a wet county. Therefore there is no presumption, merely because of the possession of more than two quarts of tax-paid whisky at any given time within a wet county, that such possession was illegally acquired. Contrarily to what is held in the majority opinion that “There is no presumption of law that the possession of more than two quarts of tax paid whisky in a wet county is legal,” it is the opinion of the writer that when the possession of any personal property is or can be legal, a presumption, and a very strong presumption arises, that such possession was legally acquired. The Constitution itself provides that a man is innocent until proved guilty, and while it is true that many rights reserved to the people under this document have been gradually but surely taken away, I am not in favor of further destruction of the sacred rights of free men.
While the evidence in this case might not have demanded the finding reached by the trial judge, without the intervention of a jury, certainly there was sufficient evidence to authorize such judgment. I am authorized to say that Judge Townsend concurs in this dissent.